DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed sheet having the claimed components and having the claimed properties.  The closest prior art is Qiu et al. (Composites Science and Technology 72 (2012) 1588-1594).  Qiu et al. teaches a sheet comprising cellulose fibers having a fiber width of submicron range/less than 1000 nm (pg. 1588-89); and a polyvinyl alcohol resin (pg. 1589), where the cellulose fibers are present in an amount of 10 to 50 weight percent and the polyvinyl alcohol is 50 to 90 weight percent (pg. 1589) and the composite has a Young’s modulus/tensile elastic modulus of up to 3.9 GPa (Table 2).  Qiu et al. teaches the polyvinyl alcohol as having a molecular weight of 31,000 to 50,000/DP of 704-1136 and a saponification degree of 98-99% (pg. 1589).  The sheet is made from a suspension of the cellulose fibers and the polyvinyl alcohol (pg. 1589).
Qiu et al. does not teach the sheet as having the claimed tensile elastic modulus of greater than 4.0 GPa.  The original specification teaches inventive examples having tensile elastic modulus both above and below 4.0 GPa, so the property is not necessarily inherent to a composition having the claimed components.  Akai et al. (JP 2013/127141) teaches modifying cellulose nanofibers with phosphoric acid derived groups (¶0006) for use if forming a composite material (¶0009), but does not teach that the phosphorous groups would affect the tensile elastic modulus.  There is no teaching or suggestion to modify the composition of Qiu et al. to increase the tensile elastic modulus, or reasonable expectation of success in preparing a sheet having a tensile elastic modulus in the range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767